
	
		II
		110th CONGRESS
		1st Session
		S. 1140
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			Mr. DeMint introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to eliminate the limitation on the foreign earned income exclusion, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Working American Competitiveness
			 Act.
		2.Elimination of limitation on foreign earned
			 income exclusion
			(a)In generalSubsections (a) and (b) of section 911 of
			 the Internal Revenue Code of 1986 (relating to citizens or residents of the
			 United States living abroad) are amended to read as follows:
				
					(a)Exclusion from gross incomeAt the election of a qualified individual,
				there shall be excluded from the gross income of such individual, and exempt
				from taxation under this subtitle, for any taxable year, the foreign earned
				income of such individual.
					(b)Foreign earned incomeFor purposes of this section—
						(1)In generalThe term foreign earned income
				with respect to any individual means the amount received by such individual
				from sources within a foreign country or countries which constitute earned
				income attributable to services performed by such individual during the period
				described in subparagraph (A) or (B) of subsection (d)(1), whichever is
				applicable.
						(2)Certain amounts not included in foreign
				earned incomeThe foreign
				earned income for an individual shall not include amounts—
							(A)received as a pension or annuity,
							(B)paid by the United States or an agency
				thereof to an employee of the United States or an agency thereof,
							(C)included in gross income by reason of
				section 402(b) (relating to taxability of beneficiary of nonexempt trust) or
				section 403(c) (relating to taxability of beneficiary under a nonqualified
				annuity), or
							(D)received after the close of the taxable
				year following the taxable year in which the services to which the amounts are
				attributable are
				performed.
							.
			(b)Conforming amendments
				(1)Section 911 of the Internal Revenue Code of
			 1986 is amended by striking subsection (c) and by redesignating subsections
			 (e), (f), and (g) as subsections (c), (e), and (f), respectively.
				(2)Section 911(d) of such Code is amended by
			 striking paragraph (7) and by redesignating paragraphs (8) and (9) as
			 paragraphs (7) and (8), respectively.
				(3)Section 1402(a)(11) of such Code is amended
			 by striking section 911(a)(1) and inserting section
			 911(a).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
